The court incorporates by reference in this paragraph and adopts as the findings and orders
of this court the document set forth below. This document was signed electronically at the
time and date indicated, which may be materially different from its entry on the record.




       Dated: 04:04 PM March 7, 2019




                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF OHIO

IN RE:                                              :      CHAPTER 13 PROCEEDINGS

TERRY L. FARRIS                                     :      CASE NO: 18-61650

                                                    :      JUDGE RUSS KENDIG

DEBTOR(S)                                           :        AGREED ORDER
                                                             DETERMINING
                                                             MOTION TO DISMISS
***************************************************
         This matter is before the Court on the Chapter 13 Trustee's Motion to Dismiss. The
parties have agreed that the Trustee's Motion should be settled as follows:

       1. The Debtor is delinquent in the total amount of $7,900.00 as of January 31, 2019. The
          Plan payments shall be extended by an appropriate number of months to ensure
          payment of all delinquent amounts.

       2. The October 2018 payment is hereby suspended.

       3. In addition to the regular March 2019 payment of $3,950.00 due by March 20, 2019,
          the Debtor shall make a lump sum payment of $3,950.00 on or before March 31,
          2019.

       The Debtor will continue to make regular monthly payments on time. Regular payments
are due by the 20th of each month.




18-61650-rk      Doc 32    FILED 03/07/19      ENTERED 03/07/19 16:38:15           Page 1 of 2
       Failure to make one (1) of these required payments will result in the Trustee notifying the
Debtor and their Counsel of the delinquency.

        Upon such notification, the Debtor will have twenty-one (21) days to bring the payments
to the Trustee current. If the Debtor cannot bring the payments current, the Debtor and their
Counsel can seek to modify the Plan to suspend or modify payments pursuant to Section 1329 of
the Bankruptcy Code.

        If no such modification is made or the Debtor has/have not made the required payments
within twenty-one (21) days of such notice, an order dismissing the case with an attached
affidavit listing the above provisions may be presented to the Court for consideration.


BE IT SO ORDERED.

                                               ###

Approved By:

/s/ James R. Galehouse
JAMES R GALEHOUSE, Attorney for Debtor(s)


Submitted By:

/s/ Dynele L. Schinker-Kuharich
Dynele L. Schinker-Kuharich, Chapter 13 Trustee




                                       SERVICE LIST:

TERRY L. FARRIS
2391 WOODLAND PARK DRIVE
ONTARIO, OH 44903

JAMES R GALEHOUSE
C/O RAUSER & ASSOCIATES
401 W TUSCARAWAS
CANTON, OH 44702




 18-61650-rk     Doc 32     FILED 03/07/19      ENTERED 03/07/19 16:38:15           Page 2 of 2
